DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AYAL GOLDSTEIN,
                             Appellant,

                                    v.

               PAULA NEWMARK, f/k/a PAULA GOLDSTEIN,
                            Appellee.

                              No. 4D18-1115

                          [January 10, 2019]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case
No. 502008DR008321NB.

  John T. Christiansen Jr. of Law Offices of John T. Christiansen, P.L.,
West Palm Beach, for appellant.

  Howard M. Rudolph and Ashley M. Blalock of Rudolph & Associates,
LLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.